DETAILED ACTION

Claim Status
Claims 1-42 are pending. Claims 2, 9, 14-42 are cancelled. Claims 10-13 are withdrawn. Claims 1, 3-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-8 in the reply filed on May 10, 2022 is acknowledged.

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 14/775,777, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1 and 3-8 are not entitled to the benefit of the prior application. 

Regarding claim 1, the claim recites a method of identifying a Cas endonuclease double-strand break site comprising a method step consisting of (a) contacting the genomic DNA with a Cas endonuclease-guide RNA complex, wherein the Cas endonuclease-guide RNA complex introduces a double-strand break in the genomic DNA, wherein the double-strand break results in a nucleotide overhang. For the purposes of examination, a nucleotide overhang is interpreted as at least a single unpaired nucleotide at the end of a DNA molecule that has been cut by a Cas endonuclease-guide RNA complex. 
The specification in Application No. 14/775,777 fails to sufficiently disclose support for a Cas endonuclease creating a double-stranded break that results in a nucleotide overhang. The specification adequately discloses that the I-Cre1 homing endonuclease generates a 3’ 4 nucleotide overhang and that the non-specific catalytic domain of Fokl can generate overhangs of variable length. However, when referencing the Cas endonuclease, the specification teaches that cleavage with Cas endonucleases such as Cas9 can result in blunt ends. The specification fails to teach that Cas endonucleases can create staggered ends and is silent in terms of future speculation of utilizing Cas endonucleases to create staggered ends. 
Example 20 provides speculation for the future use of Cas endonucleases to generate libraries for deep sequencing. When the example refers to termini created by Cas endonucleases, the description only recites “blunt-ended termini.” There is no mention of a Cas endonuclease making a staggered cut. Example 20 also discloses that adapters containing a complementary 3' thymine overhang may be used to selectively ligate to and enrich the blunt-ended termini resulting from cleavage by the Cas endonuclease. However, the nucleotide overhangs referenced in Example 20 are not a result of the double-strand break, but rather the result of a single 3’ adenine addition after the creation of a blunt end by the Cas endonuclease. 
As of the filing date of Application No. 14/775,777, whose US filing date is March 10, 2014 (the filing date of PCT/US14/22500), it was not well understood in the art that Cas endonucleases could make staggered cuts (i.e. nucleotide overhangs). Jinek (Jinek, Martin, et al. "A programmable dual-RNA–guided DNA endonuclease in adaptive bacterial immunity." Science 337.6096 (2012): 816-821), published Aug. 2012, states that plasmid DNA cleavage by tracrRNA:crRNA-guided Cas9 (i.e. a Cas endonuclease-guide RNA complex) produced blunt ends at a position three pairs upstream of the PAM sequence (p. 816). Mali (Mali P, et al. “RNA-guided human genome engineering via Cas9.” Science. 2013 Feb 15;339(6121):823-6.), published Feb. 013, also states that Cas9 in S.thermophilus generates a blunt-ended double stranded break. Furthermore, although there are teaching of Cas endonucleases creating a staggered cut as in Zetsche (Bernd Zetsche, et al. “Cpf1 Is a Single RNA-Guided Endonuclease of a Class 2 CRISPR-Cas System.” Cell. 2015. 759-771), published 2015, these discoveries were made after the filing date of Application No. 14/775,777 and were not well understood.
Based on the lack of specific guidance in the specification of Application No. 14/775,777, the level of understanding of one of ordinary skill in the art of Cas endonuclease cleavage patterns, and the lack of understanding of Cas endonucleases that produced overhangs at the time of filing of Application No. 14/775,777, a person of ordinary skill in the art would conclude that applicant did not possess the genus of any Cas endonuclease-guide RNA complex that made a double stranded break with a nucleotide overhang.
Regarding claims 3-8, as the claims are ultimately dependent on claim 1 and do not address or resolve the 112(a) issue as disclosed above, claims 3-8 are not entitled to the benefit of the earlier application. For the purposes of examination, the current claims are being examined according to the effective filing date of 17 May 2019. 

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: as of this application’s filing date of May 17, 2019, this application added the disclosure of a Cas endonuclease-guide RNA complex, wherein the Cas endonuclease-guide RNA complex introduces a double-strand break in the genomic DNA, and wherein the double-strand break results in a nucleotide overhang.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Cas endonuclease-guide RNA complex that creates a double stranded DNA break with a nucleotide overhang must be added to the specification in order to provide antecedent basis for claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites a method of identifying a Cas endonuclease double-strand break site comprising a method step consisting of (a) contacting the genomic DNA with a Cas endonuclease-guide RNA complex, wherein the Cas endonuclease-guide RNA complex introduces a double-strand break in the genomic DNA, wherein the double-strand break results in a nucleotide overhang. For the purposes of examination, a nucleotide overhang is interpreted as at least a single unpaired nucleotide at the end of a DNA molecule that has been cut by a Cas endonuclease-guide RNA complex. 
The specification fails to sufficiently disclose support for a Cas endonuclease creating a double-stranded break that results in a nucleotide overhang. The specification adequately discloses that the I-Cre1 homing endonuclease generates a 3’ 4 nucleotide overhang and that the non-specific catalytic domain of Fokl can generate overhangs of variable length. However, when referencing the Cas endonuclease, the specification fails to teach that Cas endonucleases can create staggered ends and is silent in terms of future speculation of utilizing Cas endonucleases to create staggered ends. 
Example 20 provides speculation for the future use of Cas endonucleases to generate libraries for deep sequencing. When the example refers to termini created by Cas endonucleases, the description only recites “blunt-ended termini.” There is no mention of a Cas endonuclease making a staggered cut. Example 20 also discloses that adapters containing a complementary 3' thymine overhang may be used to selectively ligate to and enrich the blunt-ended termini resulting from cleavage by the Cas endonuclease. However, the nucleotide overhangs referenced in Example 20 are not a result of the double-strand break, but rather the result of a single 3’ adenine addition after the creation of a blunt end by the Cas endonuclease. 

In regards to the state of the art at the effective filing date of 17 May 2019, Koonin (Koonin, et al. "Diversity, classification and evolution of CRISPR-Cas systems." Current opinion in microbiology 37 (2017): 67-78) teaches that Cas endonucleases as a genus were not recognized to make double-stranded breaks with a nucleotide overhang (pg. 71, see Table 1). Koonin teaches that Type II and Cas9 endonuclease cut structures are a blunt cut, while Type V Cas endonucleases were known to make a 5’ overhang resulting from a double-stranded break (pg. 71, see Table 1), however, the claims are not limited to Type V Cas endonucleases. 
Zuo (Zuo, Zhicheng, and Jin Liu. "Cas9-catalyzed DNA cleavage generates staggered ends: evidence from molecular dynamics simulations." Scientific reports 6.1 (2016): 1-9) states that it remains controversial whether Cas9 generates blunt-ended or staggered-ended breaks with overhangs in DNA (pg. 1, see abstract). Although Zuo does provide experimental data that the Cas9 endonuclease can generate 1-bp staggered ends (pg. 1, see abstract), the genus of any Cas endonuclease that makes a double-stranded break with a nucleotide overhang was not well understood as of the effective filing date of 17 May 2019. 
Based on the lack of specific guidance in the specification and the lack of understanding in the state of the art, a person of ordinary skill in the art would conclude that applicant did not possess the genus of any Cas endonuclease-guide RNA complex that made a double stranded break with a nucleotide overhang.

Regarding claims 3, the claim requires a 3’ nucleotide overhang. There are no teachings in the specification nor art for any Cas endonuclease that creates a 3’ overhang. Koonin does teach that Type V Cas endonucleases can create nucleotide overhangs, however, the overhangs described in Koonin are 5’ overhangs, not 3’ overhangs (pg. 71, see Table 1). Therefore, since there is no guidance for Cas endonucleases that function as claim 3 requires in either the specification or the art, and claim 3 does not address or resolve the 112(a) issue as disclosed above, claim 3 is rejected under 35 U.S.C. 112(a). 
 
Regarding claims 4-8, as the claims are ultimately dependent on claim 1 and do not address or resolve the 112(a) issue as disclosed above, claims 4-8 are rejected under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peter (PG Pub No: US 20170044592 A1) in view of Zetsche (Bernd Zetsche, et al. “Cpf1 Is a Single RNA-Guided Endonuclease of a Class 2 CRISPR-Cas System.” Cell. 2015. 759-771).

Regarding claim 1, Peter teaches a Cas9-gRNA complex (i.e. a Cas endonuclease-guide RNA complex) that can be directed to pre-determined cleavage sites in a genome ([0050]). Peter teaches that the Cas-9 based array can generate DNA fragments for sequence analysis ([0165]). Peter also teaches that following dsDNA cleavage, an adaptor can be ligated to the blunt ends of the dsDNA generated by Cas9 ([0144]), or the overhangs made by a restriction enzyme ([0024]). Peter further taches that the adaptor can be ligated to a 5’ end and/or a 3’ end of a nucleic acid molecule ([0022]). Peter teaches that the fragmented DNA may be amplified and sequenced ([0056]) relative to a referenced sequence ([0092]). Peter finally teaches that the genomic DNA may be eukaryote DNA derived from the maize plant ([0049]).
Peter lacks the method wherein the Cas endonuclease creates a double-strand break that results in a nucleotide overhang. 
Zetsche is directed towards characterization of the CRISPR effector Cpf1. Zetsche teaches that Cpf1 is a single crRNA-guided endonuclease (p. 761) that causes dsDNA breaks in target genomes via the use of the crRNA for RNA-guided DNA cleavage (p. 762). Furthermore, Zetsche teaches that Cpf1 creates 5’ overhangs in the cleaved dsDNA molecule (p. 763, see Fig. 3A). Zetsche further teaches that the structure of the cleavage product is particularly useful in being able to program the exact sequence of a sticky end that would allow for researchers to design a DNA insert (i.e. an adaptor) (p. 765)  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to substitute the Cas9 endonuclease as described in Peter with the Cpf1 endonuclease as described in Zetsche. A person of ordinary skill in the art would have been motivated to do so because the substitution would have facilitated the ligation of an adaptor molecule having a complementary sticky end. A person of ordinary skill in the art would have a reasonable expectation of success because simple substitution of endonucleases should result in the predictable outcome of success. 

Regarding claim 4, the embodiment in which the nucleotide overhang is a 5’ nucleotide overhang is addressed above as applied to claim 1.

Regarding claims 6-8, the embodiments in which the genomic DNA is selected from a eukaryotic, maize plant is addressed above as applied to claim 1.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peter (PG Pub No: US 20170044592 A1) in view of Zetsche (Bernd Zetsche, et al. “Cpf1 Is a Single RNA-Guided Endonuclease of a Class 2 CRISPR-Cas System.” Cell. 2015. 759-771) as applied to claims 1, 4, and 6-8 above, and further in view of Wetekam (PG Pub No: EP 0286956 A2, translation provided).

Peter in view of Zetsche renders obvious claim 1 as described above. However, Peter in view of Zetsche lacks the method wherein the first adaptor ligated to the nucleotide overhang is a non-5’ phosphorylated adaptor. 
Wetekam is directed to a method for the production of polypeptides by genetic engineering. Wetekam teaches that in order to avoid adaptor polymerization, the adaptors used in the ligation reaction were used without phosphorylation (p. 6, paragraph 2 of provided translation). 
Therefore, it would have been obvious to a person of ordinary skill in the art to utilize the method made obvious by Peter in view of Zetsche alongside the non-phosphorylated adaptors described in Wetekam. A person of ordinary skill in the art would have been motivated to do so in order to avoid unwanted further polymerization of the adaptors. A person of ordinary skill in the art would have a reasonable expectation of success because both Wetekam and the method made obvious by Peter in view of Zetsche utilize DNA adaptors, so simple substitution of a non-5’ phosphorylated adaptor should yield the predictable result of success. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636